PER CURIAM.
Appellant, Jamel Ra Shaud Wescott, challenges his convictions and sentences for grand theft, burglary of a structure, and criminal mischief on multiple grounds. As properly conceded by the State, the trial court reversibly erred in failing to conduct a Richardson1 hearing when the State failed to disclose relevant evidence until the second day of the trial, in denying Appellant’s request to recall two witnesses *950to question them about this new evidence, and in questioning the jury about whether Appellant’s booking sheet, which was located in the jury room without being admitted into evidence, influenced its verdict in this case. Accordingly, we reverse Appellant’s convictions and remand for a new trial. We affirm all other issues raised on appeal without further discussion.
REVERSED and REMANDED.
DAVIS, PADOVANO, and ROWE, JJ., concur.

. Richardson v. State, 246 So.2d 771 (Fla.1971).